 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   FRANK RUST,                   )    NO. ED CV 19-0050-PA(E)
                                   )
12                  Plaintiff,     )
                                   )
13        v.                       )
                                   )
14   DEAN BORDERS, et al.,         )    JUDGMENT
                                   )
15                  Defendants     )
     ______________________________)
16

17

18        IT IS ADJUDGED that the action is dismissed without prejudice.

19

20             DATED: August 8, 2019.

21

22

23                                      _______________________________
                                                PERCY ANDERSON
24                                       UNITED STATES DISTRICT JUDGE

25

26

27

28
